Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 9, and 16 are  rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a) step 304 parse the search query to identify at least a first class and one or more errors associated with the first class. The step 304 is an essential step because it identifies valuable terms or phrases and removes irrelevant or common data in order to produce meaningful search results [0026], [0037], [0038]. [0048], [0053]. Also, searching error discussion data source based on the parsed search query that includes classes [0029], [0030], fig. 3, step 308 b)  step 306 searches a class mapping table based on the search query, which is/are critical or essential to the practice of the invention but not In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Response to Arguments
Applicant argues that

    PNG
    media_image1.png
    385
    662
    media_image1.png
    Greyscale

Examiner respectfully disagrees examiner argued step 304 is essential step and not recited in claim 2.  Further, the flow chart clearly includes step 302, 304, and 306. There is no line in specification or flow chart to indicate that step 304 which is parsing the search query as optional step.
After the system receives a search query which is a stack trace and error message that include large amount of common and/or irrelevant data that makes it difficult to search for additional information pertaining to the specific error ([0011]), “... Query parsing module 204 can parse a received search query to generate a parsed search query to generate a parsed search query that includes valuable terms, remove 


    PNG
    media_image2.png
    431
    548
    media_image2.png
    Greyscale

Claim 2 includes limitation “identifying a first error message included in the stack trace...” The specification discloses that error message include large amount of common and/or irrelevant data that makes it difficult to search for additional information pertaining to the specific error...” The stack trace and error message included in the 
Clearly, step 304 which parses the search query to identify at least a first class and one or more error associated with the first class is an essential step
Although searching a class mapping table or search an error discussion database can be two separate process. However, step 304 such as parsing stack trace and error message that includes large amount of common and/or irrelevant data to identify at least a first class and one or more errors associated with the first class” is essential to both step 306 and 308.
Claim 3 includes searching a class mapping table that is also based on the parsed search query – step 304.
Applicant is advised to incorporate claim 6 into claim 2, 9, and 16,  to overcome the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/           Primary Examiner, Art Unit 2167